DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on January 31, 2020.
Claims 1-20 are presented for examination and are pending.

Drawings
The drawings filed on January 31, 2020 are accepted.

Claim Objections
Claims 1-7 are objected to because of the following informalities:
Regarding Claim 1, 
Claim 1 recites “and at least a portion the training dataset”, this should be rewritten to “and at least a portion of the training dataset”
Dependent claims are objected to due to being directly and indirectly dependent on objected claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 14, 
Claim 14 recites “the ML pipeline telemetry”. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1, 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to obtaining runtime statistics for a set of machine learning model pipelines, generating an ordering of the pipelines based on runtime statistics and user preference, and presenting the ordering. Each of the following limitation(s):
in response to the request: 
identifying a set of ML pipelines based on the domain;

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity language (“obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset;”, “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.”). The above limitation(s) in the context of this claim encompass identifying a set of ML pipelines based on the domain (identifying pipelines based on the domain of the data corresponds to observation and judgement) and generating an ordering of the set of ML pipelines based on runtime statistics and user preferences (ordering a set of pipelines corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. The recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” amounts to insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, which is analogous to sending and receiving data, is a well-understood, routine, and conventional function because the recitation is directed to Receiving or transmitting data over a network.
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to providing a selected pipeline to a client and updating user preferences. Each of the following limitation(s):
updating the user preferences based on the ML selection.

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. The recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” amounts to insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is analogous to sending and receiving data, is a well-understood, routine, and conventional function because the recitation is directed to Receiving or transmitting data over a network.
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 3, 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to obtaining runtime statistics for machine learning pipelines. Each of the following limitation(s):
providing inputs of each ML pipeline in the set of ML pipelines into a prediction model to generate the runtime statistics.

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. The recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” amounts to insignificant extra-solution activity. Accordingly, these additional elements do not integrate 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is analogous to sending and receiving data, is a well-understood, routine, and conventional function because the recitation is directed to Receiving or transmitting data over a network.
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 4, 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to specifying types of inputs. Each of the following limitation(s):

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity language (“obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset;”, “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”). The above limitation(s) in the context of this claim encompass the inputs comprise at least one of: the size of the training dataset, a type of ML algorithm associated with each ML pipeline, a number of hyper-parameters of each ML pipeline, and a standard dataset (corresponds to observation and evaluation). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. The recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is analogous to sending and receiving data, is a well-understood, routine, and conventional function because the recitation is directed to Receiving or transmitting data over a network.
Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 5, 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to identifying types of runtime statistics. Each of the following limitation(s):
wherein the runtime statistics comprise a plurality of criteria: and wherein the criteria comprise at least one of: an accuracy, a training cost, a training speed, an inferred cost and an inferred speed of each ML pipeline.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity language (“obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset;”, “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”). The above limitation(s) in the context of this claim encompass that the runtime statistics comprise a plurality of criteria and the criteria comprises at least one of: an accuracy, a training cost, a training speed, an inferred cost and an inferred speed of each ML pipeline. (corresponds to observation and evaluation). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. The recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is 
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (PTO-892 Patent Documents Doc. C). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 6, 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to obtaining pipeline telemetry and updating the prediction model based on the pipeline telemetry. Each of the following limitation(s):
updating the prediction model based on the ML pipeline telemetry.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity language (“obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset;”, “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, “obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and”). The above limitation(s) in the context of this claim encompass providing inputs into a prediction model to generate runtime statistics (providing inputs into a model to generate statistics corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. The recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML 
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (PTO-892 Patent Documents Doc. C). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model and obtain machine learning telemetry of the execution of the model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” in claim 1 and “obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and” in claim 6 routine and conventional. As 

Regarding Claim 7, 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis of claim 6 above. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. The recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” and “obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and” amounts to insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “wherein the ML pipeline telemetry is obtained from a ML pipeline execution environment in which the selected ML pipeline is executing” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Further, the additional elements amount to no more than linking the use of a judicial exception to a particular technological environment or field of use. The recitation of “wherein the ML pipeline telemetry is obtained from a ML pipeline execution environment in which the selected ML pipeline is executing” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h).
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a 
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (PTO-892 Patent Documents Doc. C). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model and obtain machine learning telemetry of the execution of the model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” in claim 1 and “obtaining ML pipeline telemetry 

Regarding Claim 8, 
Step 1 Analysis: Claim 8 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to obtaining runtime statistics for a set of machine learning model pipelines, generating an ordering of the pipelines based on runtime statistics and user preference, and presenting the ordering. Each of the following limitation(s):
in response to the request: 
identifying a set of ML pipelines based on the domain;
inputting the runtime statistics and user preferences associated with the client into a user preference model to obtain an ordering of the set of ML pipelines; and
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity language (“obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset;”, “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.”). The above limitation(s) in the context of this claim encompass identifying a set of ML pipelines based on the domain (identifying pipelines based on the domain of the data corresponds to observation and judgement) and inputting the runtime statistics and user preferences associated with the client into a user preference model to obtain 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and memory comprising instructions which, when executed by the processor, perform a method, the method comprising”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Further, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” amounts to insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, which is analogous to sending and receiving data, is a well-understood, routine, and conventional function because the recitation is directed to Receiving or transmitting data over a network.
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 9, 
Step 1 Analysis: Claim 9 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to providing a selected pipeline to a client and updating user preferences. Each of the following limitation(s):

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity language (“obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset;”, “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”). The above limitation(s) in the context of this claim encompass updating a user’s preferences based on the ML selection (updating preferences based on a selection corresponds to evaluation). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and memory comprising instructions which, when executed by the processor, perform a method, the method comprising”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Further, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is analogous to sending and receiving data, is a well-understood, routine, and conventional function because the recitation is directed to Receiving or transmitting data over a network.
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (PTO-892 Patent Documents Doc. C). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 10, 
Step 1 Analysis: Claim 10 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to obtaining runtime statistics for machine learning pipelines. Each of the following limitation(s):
providing inputs of each ML pipeline in the set of ML pipelines into a prediction model to generate the runtime statistics.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity language (“obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset;”, “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”). The above limitation(s) in the context of this claim encompass providing inputs into a 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and memory comprising instructions which, when executed by the processor, perform a method, the method comprising”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Further, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” amounts to insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is 
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (PTO-892 Patent Documents Doc. C). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 11, 
Step 1 Analysis: Claim 11 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to specifying types of inputs. Each of the following limitation(s):
wherein the inputs comprise at least one of: the size of the training dataset, a type of ML algorithm associated with each ML pipeline, a number of hyper-parameters of each ML pipeline, and a standard dataset.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity language (“obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset;”, “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”). The above limitation(s) in the context of this claim encompass the inputs comprise at least one of: the size of the training dataset, a type of ML algorithm associated with each ML pipeline, a number of hyper-parameters of each ML pipeline, and a standard dataset (corresponds to observation and evaluation). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and memory comprising instructions which, when executed by the processor, 
Further, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” amounts to insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h).

Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is analogous to sending and receiving data, is a well-understood, routine, and conventional function because the recitation is directed to Receiving or transmitting data over a network.
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 12, 
Step 1 Analysis: Claim 12 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to identifying types of runtime statistics. Each of the following limitation(s):
wherein the runtime statistics comprise a plurality of criteria: and wherein the criteria comprise at least one of: an accuracy, a training cost, a training speed, an inferred cost and an inferred speed of each ML pipeline.

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and memory comprising instructions which, when executed by the processor, perform a method, the method comprising”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Further, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is analogous to sending and receiving data, is a well-understood, routine, and conventional function because the recitation is directed to Receiving or transmitting data over a network.
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (PTO-892 Patent Documents Doc. C). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 13, 
Step 1 Analysis: Claim 13 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to obtaining pipeline telemetry and updating the prediction model based on the pipeline telemetry. Each of the following limitation(s):
updating the prediction model based on the ML pipeline telemetry.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity language (“obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset;”, “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, “obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and”). The above limitation(s) in the context of this claim encompass providing inputs into a prediction 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and memory comprising instructions which, when executed by the processor, perform a method, the method comprising”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Further, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” and “obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and” amounts to insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is 
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (PTO-892 Patent Documents Doc. C). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” and “obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and” routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 14, 
Step 1 Analysis: Claim 14 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis of claim 6 above. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and memory comprising instructions which, when executed by the processor, perform a method, the method comprising”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Further, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” and “obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and” amounts to insignificant extra-solution activity. 
Further, the recitation of “wherein the ML pipeline telemetry is obtained from a ML pipeline execution environment in which the selected ML pipeline is executing” is recited at a high level of generality and amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, this recitation does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.

Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is analogous to sending and receiving data, is a well-understood, routine, and conventional function because the recitation is directed to Receiving or transmitting data over a network.
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (PTO-892 Patent Documents Doc. C). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 15, 
Step 1 Analysis: Claim 15 is directed to a non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to obtaining runtime statistics for a set of machine learning model pipelines, generating an ordering of the pipelines based on runtime statistics and user preference, and presenting the ordering. Each of the following limitation(s):
in response to the request: 
identifying a set of ML pipelines based on the domain;
inputting the runtime statistics and user preferences associated with the client into a user preference model to obtain an ordering of the set of ML pipelines; and

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing data”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Further, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, which is analogous to sending and receiving data, is a well-understood, routine, and conventional function because the recitation is directed to Receiving or transmitting data over a network.
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (PTO-892 Patent Documents Doc. C). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 16, 
Step 1 Analysis: Claim 16 is directed to a non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to providing a selected pipeline to a client and updating user preferences. Each of the following limitation(s):
updating the user preferences based on the ML selection.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity language (“obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset;”, “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”). The above limitation(s) in the context of this claim encompass updating a user’s preferences based on the ML selection (updating preferences based on a selection corresponds to evaluation). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing data”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Further, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” amounts to insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 

As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is 
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (PTO-892 Patent Documents Doc. C). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 17, 
Step 1 Analysis: Claim 17 is directed to a non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to obtaining runtime statistics for machine learning pipelines. Each of the following limitation(s):
providing inputs of each ML pipeline in the set of ML pipelines into a prediction model to generate the runtime statistics.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity language (“obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset;”, “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”). The above limitation(s) in the context of this claim encompass providing inputs into a prediction model to generate runtime statistics (providing inputs into a model to generate statistics corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a 
Further, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” amounts to insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h).

Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is analogous to sending and receiving data, is a well-understood, routine, and conventional function because the recitation is directed to Receiving or transmitting data over a network.
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 18, 
Step 1 Analysis: Claim 18 is directed to a non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to specifying types of inputs. Each of the following limitation(s):
wherein the inputs comprise at least one of: the size of the training dataset, a type of ML algorithm associated with each ML pipeline, a number of hyper-parameters of each ML pipeline, and a standard dataset.

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing data”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is analogous to sending and receiving data, is a well-understood, routine, and conventional function because the recitation is directed to Receiving or transmitting data over a network.
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (PTO-892 Patent Documents Doc. C). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 19, 
Step 1 Analysis: Claim 19 is directed to a non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to identifying types of runtime statistics. Each of the following limitation(s):
wherein the runtime statistics comprise a plurality of criteria: and wherein the criteria comprise at least one of: an accuracy, a training cost, a training speed, an inferred cost and an inferred speed of each ML pipeline.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity language (“obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset;”, “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing data”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Further, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” amounts to insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, this recitation does not integrate the abstract idea into a practical application and does not amount to significantly more. See MPEP 2106.05(h).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset 
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (PTO-892 Patent Documents Doc. C). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 20, 
Step 1 Analysis: Claim 20 is directed to a non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to obtaining pipeline telemetry and updating the prediction model based on the pipeline telemetry. Each of the following limitation(s):
updating the prediction model based on the ML pipeline telemetry.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity language (“obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset;”, “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, “obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and”). The above limitation(s) in the context of this claim encompass providing inputs into a prediction model to generate runtime statistics (providing inputs into a model to generate statistics corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer readable medium comprising computer readable program 
Further, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.” is analogous to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05(d). Similarly, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05(d). Further, the recitation of “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” and “obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and” amounts to insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are directed to insignificant extra-solution activity. MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “presenting the ordering, the runtime statistics, and a notification based on the ordering to the client”, which is analogous to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network,”. Therefore, the recitation of “obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and”, “obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines”, “providing the selected ML pipeline to the client; and”, which is analogous to sending and receiving data, is a well-understood, routine, and conventional function because the recitation is directed to Receiving or transmitting data over a network.
According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset” and “obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and” routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20200401950 A1) in view of Salonidis et al. (US 20210065048 A1)

Regarding Claim 1, 
Han teaches: 
A method for managing data, the method comprising:
obtaining a request for a machine learning (ML) pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset; and (Para [0040]: “As an example, when the executing body is a terminal device, the executing body may directly receive the modeling request inputted by a user; when the executing body is a server, the executing body may receive the modeling request through a wired or wireless connection from a terminal used by the user to input information. Here, the modeling request includes training data, a model type, a target number, an evaluation indicator, etc. The training data may indicate data for training a machine learning model. The model type may indicate the type of a model to be obtained by the user… The type of training data may include a string type and a numerical type.” teaches receiving a modeling request (request for pipeline selection) and that the request includes the training data and the model type and type of training data (domain of the training dataset); Fig. 4 teaches that the modeling request is associated with a selection of machine learning pipelines)


identifying a set of ML pipelines based on the domain; (Para [0043]: “In the present embodiment, the executing body may determine the target number of initial machine learning pipelines according to the type of training data and the model type in the modeling request. As an example, the type of training data may include a character string type and a numerical type. Here, the initial machine learning pipelines may be used for model training.” teaches determining an initial number of machine learning pipelines based on the type of training data and model type (domain) of the request)

obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion the training dataset; (Para [0041]: “In practice, for each model type, the executing body may preset a plurality of different evaluation indicators for the user to select one therein when inputting the modeling request. As an example, the evaluation indicator set for the binary classification model may include, but is not limited to, AUC (Area Under Curve, area enclosed by an ROC curve and the coordinate axis), accuracy, pr curve, logloss, precision, recall, f1 value, ks value, etc. The evaluation indicator preset for the multi-classification model may include, but is not limited to, accuracy, precision, recall, f1 value, etc. The evaluation indicator set for the clustering model may include, but is not limited to, a contour coefficient. The evaluation indicator set for the regression model may include, but is not limited to, RMSE (Root Mean Squared Error), MSE (Mean Squared Error), MAE (Mean Absolute Error), MAPE (Mean Absolute Percentage Error), SSREG (sum of squares for regression), R2, etc.” teaches obtaining evaluation indicators (runtime statistics) based on the trained model (using the training dataset) and model type (domain); Para [0112]: “As an example, the executing body may sort the target number of initial machine learning pipelines and the target number of new machine learning pipelines in order of superior to poor according to the evaluation results of the generated trained models, and select the machine learning pipelines ranked in front of a target number as new initial machine learning pipelines.” teaches that the evaluation results are applied to the trained models generated from the machine learning pipelines, therefore the evaluation indicators evaluate the performance of the machine learning pipelines)

Han does not appear to explicitly teach: 
generating, using a user preference model, an ordering of the set of ML pipelines based on the runtime statistics and user preferences; and
presenting the ordering, the runtime statistics, and a notification based on the ordering to the client.

However, Salonidis teaches: 
generating, using a user preference model, an ordering of the set of ML pipelines based on the runtime statistics and user preferences; and (Para [0056]: “A ranking of the machine learning pipelines may be determined based on the metadata, ranking criterion, and/or various metrics. For each metric, a minimum/maximum value may be determined. It should be noted that the metrics are as part of the ML task input to the automatic machine learning system (e.g., AutoAI system) and based on which models are generated. Example metrics may include, for example, accuracy, precision, ROC/AUC, root-mean-squared-error,f1 score etc (for classification problems), and/or other for regression problems. In one aspect, the ML task has at least one optimization metrics which may be used to create optimized model pipelines based on these metrics and one or more evaluation metrics (used to evaluate the resulting pipelines). Metrics with arithmetic values such as, for example, accuracy may also have minimum and maximum values. The present invention determines/computes minimum and maximum metric value to show the pipeline nodes sorted on the pipeline ring and also show annotations on these metrics. For example, if accuracy metric is selected for ranking, the pipeline ring will show the minimum and maximum values and then the pipeline nodes will be placed on the ring based on their accuracy scores.” teaches ranking (ordering) the machine learning pipelines based on the evaluation metrics (runtime statistics) and a user chosen ranking method (user preferences))

presenting the ordering, the runtime statistics, and a notification based on the ordering to the client. (Figs. 5C and 5D teaches presenting the ordering and evaluation metrics (runtime statistics); Para [0052]: “In addition, workloads and functions 96 for providing radial automated machine learning visualization may include such operations as data analytics, data analysis, and as will be further described, notification functionality.” teaches that notifications can be provided to the user regarding the visualization)

    PNG
    media_image1.png
    749
    570
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Salonidis’ automated artificial intelligence radial visualization into Han’s machine learning pipeline selection and analysis with a motivation to “[allow a user to] adequately assess the composition, makeup, and overall architectural design/development and performance of these [machine learning model pipelines]”, Salonidis Para [0013].

Regarding Claim 2, 
The combination of Han and Salonidis teaches The method of claim 1, 
Salonidis further teaches: 
obtaining a ML selection that specifies a selected ML pipeline of the set of ML pipelines; (Para [0097]: “In FIG. SB-SC, a model selection operation may be performed. For example, a machine learning model selection may be performed where machine learning model selection phases are represented by arcs around the data source node (e.g., "File_Name_l.CSV"). In one aspect, nodes may be added to the arc, each representing an individual estimator, or their associated pipelines. For example, clicking on a node may cause a machine learning pipeline to connect to inner estimator nodes to indicate which estimator was used to generate that particular pipeline ( e.g., Pipeline 1 with a ROC/AUC score of 0.843).” teaches receiving a machine learning model selection that specifies an associated pipeline)

providing the selected ML pipeline to the client; and (Para [0097]: “For example, clicking on a node may cause a machine learning pipeline to connect to inner estimator nodes to indicate which estimator was used to generate that particular pipeline ( e.g., Pipeline 1 with a ROC/AUC score of 0.843). That is, the core node (in FIG. SA-SC or "File_Name_l .CSV") may shrink and reveals next level of nodes behind it (in this case, Estimators), as illustrated in FIG. SC.” teaches displaying the selected machine learning pipeline and information associated with the machine learning pipeline in a GUI to the user)

updating the user preferences based on the ML selection. (Para [0098]: “GUI 519 illustrates a user interaction on one of the selected estimator ( e.g., clicks or hovers over the estimator node) and displays detailed information such as, for example, the top ranked estimator, the name of the estimator (e.g., decision tree), and/or ROC_AUC with the score 0.842. It should be noted, the based on user configuration, application, or product, the GUI 519 may selectively display (or do not display) the estimators. For example, in one aspect, GUI 519 hides all non-selected estimators while displaying all selected estimators.” teaches that information regarding non selected pipelines may not be visible to the user depending on the user configuration; Para [0098]: “Thus, the inter- active GUI (e.g., the radial UI visualization 470) may selectively display, hide, highlight, or place emphasis upon or de-emphasize one or more components, features, rings, or nodes according to user preferences or technological capabilities of a computing/media display device.” suggests changing or updating the user preferences based on the selected machine learning pipelines to view information regarding the non-selected pipelines)
Han and Salonidis are analogous art because they are directed to selecting machine learning pipelines. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Salonidis’ automated artificial intelligence radial visualization into Han’s machine learning pipeline selection and analysis with a 

Regarding Claim 8,  
This claim recites A system, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1.
Han further teaches:
a processor; and memory comprising instructions which, when executed by the processor, perform a method, the method comprising: (Para [0124]: “As shown in FIG. 6, the electronic device 600 may include a processing apparatus (e.g., a central processing apparatus, or a graphics processor) 601, which may execute various appropriate actions and processes in accordance with a program stored in a read only memory (ROM) 602 or a program loaded into a random access memory (RAM) 603 from a storage apparatus 608. The RAM 603 further stores various programs and data required by operations of the electronic device 600.”)

Regarding Claim 9,  
This claim recites The system of claim 8, which performs a plurality of operations as recited by the method of claim 2, and has limitations that are similar to those of claim 2, thus is rejected with the same rationale applied against claim 2.

Regarding Claim 15,  

Han further teaches:
A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing data, the method comprising (Para [0124]: “As shown in FIG. 6, the electronic device 600 may include a processing apparatus (e.g., a central processing apparatus, or a graphics processor) 601, which may execute various appropriate actions and processes in accordance with a program stored in a read only memory (ROM) 602 or a program loaded into a random access memory (RAM) 603 from a storage apparatus 608. The RAM 603 further stores various programs and data required by operations of the electronic device 600.”)

Regarding Claim 16,  
This claim recites The non-transitory computer readable medium of claim 15, which performs a plurality of operations as recited by the method of claim 2, and has limitations that are similar to those of claim 2, thus is rejected with the same rationale applied against claim 2.



Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Salonidis, further in view of Yang et al. (“Oboe: Collaborative Filtering for AutoML Model Selection”)

Regarding Claim 3, 
The combination of Han and Salonidis teaches The method of claim 2, 
Han further teaches: 
wherein obtaining the runtime statistics for the set of ML pipeline comprises: (Para [0041]: “In practice, for each model type, the executing body may preset a plurality of different evaluation indicators for the user to select one therein when inputting the modeling request. As an example, the evaluation indicator set for the binary classification model may include, but is not limited to, AUC (Area Under Curve, area enclosed by an ROC curve and the coordinate axis), accuracy, pr curve, logloss, precision, recall, f1 value, ks value, etc. The evaluation indicator preset for the multi-classification model may include, but is not limited to, accuracy, precision, recall, f1 value, etc. The evaluation indicator set for the clustering model may include, but is not limited to, a contour coefficient. The evaluation indicator set for the regression model may include, but is not limited to, RMSE (Root Mean Squared Error), MSE (Mean Squared Error), MAE (Mean Absolute Error), MAPE (Mean Absolute Percentage Error), SSREG (sum of squares for regression), R2, etc.” teaches obtaining evaluation indicators (runtime statistics))

The combination of Han and Salonidis does not appear to explicitly teach: 
providing inputs of each ML pipeline in the set of ML pipelines into a prediction model to generate the runtime statistics. 

However, Yang teaches: 
Page 1175, Section 3.2: 
    PNG
    media_image2.png
    375
    621
    media_image2.png
    Greyscale

teaches providing inputs relating the machine learning models of each pipeline into a prediction model to obtain runtime statistics)
Han, Salonidis, and Yang are analogous art because they are directed to selecting machine learning within a machine learning pipeline. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang’s runtime prediction model into Han’s machine learning pipeline selection and analysis as modified by Salonidis with a motivation to “…efficiently automate the selection of model (e.g., [8, 12, 14]) or pipeline (e.g., [11]) configurations…”, Yang Page 1173, Section 1.

Regarding Claim 4, 
The combination of Han, Salonidis, and Yang teaches The method of claim 3, 
Yang further teaches:
wherein the inputs comprise at least one of: the size of the training dataset, a type of ML algorithm associated with each ML pipeline, a number of hyper-parameters of each ML pipeline, and a standard dataset. (Page 1175, Section 3.2:

    PNG
    media_image2.png
    375
    621
    media_image2.png
    Greyscale

teaches that the input to the prediction model is the number of data points (size of training dataset))
Han, Salonidis, and Yang are analogous art because they are directed to selecting machine learning within a machine learning pipeline. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang’s runtime prediction model into Han’s machine learning pipeline selection and analysis as modified by Salonidis with a motivation to “…efficiently automate the selection of model (e.g., [8, 12, 14]) or pipeline (e.g., [11]) configurations…”, Yang Page 1173, Section 1.

Regarding Claim 5, 
The combination of Han, Salonidis, and Yang teaches The method of claim 3, 
Han further teaches:
wherein the runtime statistics comprise a plurality of criteria: and wherein the criteria comprise at least one of: an accuracy, a training cost, a training speed, an inferred cost and an inferred speed of each ML pipeline. (Para [0041]: “In practice, for each model type, the executing body may preset a plurality of different evaluation indicators for the user to select one therein when inputting the modeling request. As an example, the evaluation indicator set for the binary classification model may include, but is not limited to, AUC (Area Under Curve, area enclosed by an ROC curve and the coordinate axis), accuracy, pr curve, logloss, precision, recall, f1 value, ks value, etc. The evaluation indicator preset for the multi-classification model may include, but is not limited to, accuracy, precision, recall, f1 value, etc. The evaluation indicator set for the clustering model may include, but is not limited to, a contour coefficient. The evaluation indicator set for the regression model may include, but is not limited to, RMSE (Root Mean Squared Error), MSE (Mean Squared Error), MAE (Mean Absolute Error), MAPE (Mean Absolute Percentage Error), SSREG (sum of squares for regression), R2, etc.” teaches that the evaluation indicators (runtime statistics) contain a plurality of criteria including accuracy )

Regarding Claim 6, 
The combination of Han, Salonidis, and Yang teaches The method of claim 3, 
Salonidis further teaches:
obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and (Para [0110]: “In one aspect, the operations of method 600 may define the metadata for the machine learning model pipeline includes structure metadata, performance metadata, and provenance metadata. The structure metadata for the machine learning model pipeline include the machine learning model pipeline's data transformers and estimator along with the associated parameters and hyper-parameters. The performance metadata includes the machine learning model pipeline's scores for optimization and evaluation metrics of a machine learning task, confusion matrix, ROC/AUC curves, etc. The provenance metadata for the machine learning model pipeline include a machine learning task based on which the machine learning task was created. The machine learning task (for the machine learning model pipeline) also includes training data ( or a subset of) used to train the machine learning model pipeline, test or holdout data used to evaluate the machine learning model pipeline, optimization and evaluation metrics, target variable(s), and/or composition modules (e.g., machine learning composition modules and their parameters (if any) that were used to generate the machine learning model pipeline), time of creation,  and/or resources taken for creation ( compute time, memory, etc.).” teaches obtaining metadata (telemetry) such as performance metadata associated with the execution of machine learning model within a pipeline)
Han, Salonidis, and Yang are analogous art because they are directed to selecting machine learning within a machine learning pipeline.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Salonidis’ automated artificial intelligence radial visualization into Han’s machine learning pipeline selection and analysis as modified by Yang with a motivation to “[allow a user to] adequately assess the composition, makeup, and overall architectural design/development and performance of these [machine learning model pipelines]”, Salonidis Para [0013].


Yang further teaches: 
updating the prediction model based on the ML pipeline telemetry. (Page 1175, Fig. 2 and Section 3.1:

    PNG
    media_image3.png
    220
    650
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    470
    640
    media_image4.png
    Greyscale

teaches updating the model performance prediction model based on performance data of previously executed models (telemetry))
Han, Salonidis, and Yang are analogous art because they are directed to selecting machine learning within a machine learning pipeline. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang’s runtime prediction model into Han’s machine learning pipeline selection and analysis as modified by Salonidis with a motivation to “…efficiently automate the selection of model (e.g., [8, 12, 14]) or pipeline (e.g., [11]) configurations…”, Yang Page 1173, Section 1.

Regarding Claim 7, 
The combination of Han, Salonidis, and Yang teaches The method of claim 6, 
Salonidis further teaches:
wherein the ML pipeline telemetry is obtained from a ML pipeline execution environment in which the selected ML pipeline is executing. (Para [0110]: “In one aspect, the operations of method 600 may define the metadata for the machine learning model pipeline includes structure metadata, performance metadata, and provenance metadata. The structure metadata for the machine learning model pipeline include the machine learning model pipeline's data transformers and estimator along with the associated parameters and hyper-parameters. The performance metadata includes the machine learning model pipeline's scores for optimization and evaluation metrics of a machine learning task, confusion matrix, ROC/AUC curves, etc. The provenance metadata for the machine learning model pipeline include a machine learning task based on which the machine learning task was created. The machine learning task (for the machine learning model pipeline) also includes training data ( or a subset of) used to train the machine learning model pipeline, test or holdout data used to evaluate the machine learning model pipeline, optimization and evaluation metrics, target variable(s), and/or composition modules (e.g., machine learning composition modules and their parameters (if any) that were used to generate the machine learning model pipeline), time of creation,  and/or resources taken for creation ( compute time, memory, etc.).” teaches that the machine learning pipeline metadata can include performance metadata and that the performance metadata is obtained from an execution environment because the performance metadata includes the pipeline score for ROC/AUC or a confusion matrix which can only be obtained after execution of the machine learning model within the pipeline)
Han, Salonidis, and Yang are analogous art because they are directed to selecting machine learning within a machine learning pipeline.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Salonidis’ automated artificial intelligence radial visualization into Han’s machine learning pipeline selection and analysis as modified by Yang with a motivation to “[allow a user to] adequately assess the composition, makeup, and overall architectural design/development and performance of these [machine learning model pipelines]”, Salonidis Para [0013].

Regarding Claim 10,  


Regarding Claim 11,  
This claim recites The system of claim 10, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.

Regarding Claim 12,  
This claim recites The system of claim 10, which performs a plurality of operations as recited by the method of claim 5, and has limitations that are similar to those of claim 5, thus is rejected with the same rationale applied against claim 5.

Regarding Claim 13,  
This claim recites The system of claim 8, which performs a plurality of operations as recited by the method of claim 6, and has limitations that are similar to those of claim 6, thus is rejected with the same rationale applied against claim 6.

Regarding Claim 14,  
This claim recites The system of claim 8, which performs a plurality of operations as recited by the method of claim 7, and has limitations that are similar to those of claim 7, thus is rejected with the same rationale applied against claim 7.

Regarding Claim 17,  
This claim recites The non-transitory computer readable medium of claim 16, which performs a plurality of operations as recited by the method of claim 3, and has limitations that are similar to those of claim 3, thus is rejected with the same rationale applied against claim 3.

Regarding Claim 18,  
This claim recites The non-transitory computer readable medium of claim 17, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.

Regarding Claim 19,  
This claim recites The non-transitory computer readable medium of claim 17, which performs a plurality of operations as recited by the method of claim 5, and has limitations that are similar to those of claim 5, thus is rejected with the same rationale applied against claim 5.

Regarding Claim 20,  
This claim recites The non-transitory computer readable medium of claim 17, which performs a plurality of operations as recited by the method of claim 6, and has limitations that are similar to those of claim 6, thus is rejected with the same rationale applied against claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Landan et al. (“RankML: Meta Learning-Based Approach for Pre-Ranking Machine Learning Pipelines”) teaches a system for ranking machine learning pipelines by using a meta-learning model. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125